PER CURIAM.
Barbara Brown appeals the district court’s order of judgment in her copyright infringement action, and the Defendants cross-appeal. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Brown v. McCormick, No. CA-96-3450-L (D.Md. Mar. 8, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.